Spencer, J.
(dissenting). My associates at this General Term .have'.decided to sustain this order of reference appealed from.
*515I agree with them as to the convenience and policy of compelling parties to take a reference in cases where the examination of a long account is necessary. I believe it to be greatly for the interest of the courts and of suitors that a reference should be ordered in all such cases. I differ with my associates in regard to the power of the court to make a compulsory reference in cases sounding in tort or (according to old divisions) in an action “ ex delicto,” and upon due consideration of this case I conclude that it is an action of that class.
In a like case before me at Special Term, I held that I had no power to order a reference without consent of parties: that a party objecting had the constitutional right to a trial by jury, and that it must be preserved to him; and upon further consideration of the same constitutional point in this case, I hold that a compulsory order of reference should not have been made, and the order of the Special Term should be reversed.